PER CURIAM.
Lester Florence appeals the district court’s order granting summary judgment to Defendants in this action arising out of Florence’s termination from employment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Florence v. Potter, No. CA-02-624-1 (M.D.N.C. Nov. 20, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED